Mr. Justice Morris
delivered the opinion of.the Court:
This is an appeal from an order denying or overruling a plea to a bill in equity.
An order overruling a demurrer or a 'plea to a bill in equity, and which does not proceed to a decree against the defendant, is not an order that involves the merits of the suit and from which an appeal will lie. This has been too repeatedly held to require argument or citation of authority upon the subject. This appeal, therefore, must be dismissed.
But in dismissing it, the court feels constrained in the interest of justice, to animadvert upon some of the peculiarities of the case. A judgment, now admitted in open court by the appellant to be utterly null and void; an attachment issued by the justice of the peace who rendered the judgment and levied upon property worth more than fifty times the amount of the judgment, which was only for $28; a bill in equity to enjoin this judgment, the probable cost of which must be greatly in excess of the amount of the judgment; a plea to this bill by the justice of the peace, who is made a party to the suit, sworn to by him before himself — these are *131some of the characteristic features of the proceeding. It is to be hoped that they will not soon be repeated; and that the court below, to which we must remand this cause, will find a summary way to dispose of the matter.

The appeal is dismissed, with costs against the appellant; and the cause remanded to the Supreme Court of the District of Columbia to be proceeded with according to law.